Exhibit 10.37
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 12, 2008, by and between COMERICA BANK (“Bank”) and
ARRAY BIOPHARMA, INC. (“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of June 28, 2005, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated as of December 19,
2005 and that certain Second Amendment to Loan and Security Agreement dated as
of July 7, 2006 (the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined terms in Section 1.1 of the Agreement hereby are
added, amended or restated as follows:
          “Cash at Approved Outside Accounts” means Cash and Marketable
Securities held at Capital Advisors and at State Street Bank, in each case
covered by an Account Control Agreement in form and content reasonably
acceptable to Bank.
          “Letter of Credit Sublimit” means a sublimit for Letters of Credit
under the Revolving Line not to exceed Six Million Eight Hundred Eighty Two
Thousand Seven Hundred Seventy Nine Dollars and 15/100 ($6,882,779.15).
          “Marketable Securities” means the securities included as “Marketable
Securities” on Borrower’s condensed balance sheet included in reports filed by
Borrower with the SEC or otherwise made available to Borrower’s stockholders;
provided that “Marketable Securities” shall include the fair market value of
auction rate securities only to the extent listed on Annex I attached hereto, as
such fair market value is determined from time to time by Lehman Brothers.
          “Revolving Line” means a credit extension of up to Six Million Eight
Hundred Eighty Two Thousand Seven Hundred Seventy Nine Dollars and 15/100
($6,882,779.15).
     2. All references in Section 6.6 of the Agreement to “Cash at Lehman” shall
mean and refer to “Cash at Approved Outside Accounts”. All references in
Section 6.6 of the Agreement to Lehman Brothers shall mean and refer to Capital
Advisors and State Street Bank.
     3. Borrower shall deliver to Bank, within forty-five (45) days of the date
of this Amendment, Account Control Agreements with respect to Borrower’s
account(s) held at Capital Advisors and State Street Bank.
     4. New Annex I hereby is added to the Agreement in the form of Annex I
attached hereto.
     5. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     6. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

- 1 -



--------------------------------------------------------------------------------



 



     7. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
               (a) this Amendment, duly executed by Borrower;
               (b) a signed Acknowledgement in the form attached hereto as Annex
A;
               (c) a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
               (d) all reasonable Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts; and
               (e) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
     9. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
[Balance of Page Intentionally Left Blank]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            ARRAY BIOPHARMA, INC.
      By:   /s/ R. Michael Carruthers       Title: CFO                COMERICA
BANK
      By:   /s/ Kevin Barber       Title: Vice President            

[Signature Page to Third Amendment to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A
COMERICA BANK MERGER ACKNOWLEDGMENT
     The undersigned is a party to certain documents, instruments and/or
agreements (collectively, the “Documents”) with or between the undersigned and
Comerica Bank, a Michigan banking corporation (the “Merged Bank”). The Merged
Bank has been, or will be, merged with and into Comerica Bank, a Texas banking
association (the “Surviving Bank”). The undersigned hereby acknowledges and
agrees that any reference in the Documents to Comerica Bank, a Michigan banking
corporation, shall mean Comerica Bank, a Texas banking association, as successor
by merger to the Merged Bank.

         
 
  /s/ R. Micheal Carruthers    
 
       
June 12, 2008
  ARRAY BIOPHARMA, INC.    
 
       
 
  CFO    
 
       
 
  Title (if applicable)    
 
       
 
  /s/ R. Micheal Carruthers    
 
       
 
  Signature    
 
       
 
  /s/ R. Micheal Carruthers    
 
       
 
  Name    

 



--------------------------------------------------------------------------------



 



ANNEX I
AUCTION RATE SECURITIES

              Par Value Issuer   Amount
ATHILON 05 B
    2,600,000  
BALLANTYNE D
    6,000,000  
DOUBLE OAK 2007-III
    3,000,000  
INC 2004-3
    6,200,000  
INVICTA A-1
    5,000,000  
POTOMAC 04-VI
    4,000,000  
RMI 2006-1
    6,100,000  

- 1 -



--------------------------------------------------------------------------------



 



Corporation Resolutions and Incumbency Certification
Authority to Procure Loans
I certify that I am the duly elected and qualified Secretary of ARRAY BIOPHARMA,
INC.; that the following is a true and correct copy of resolutions duly adopted
by the Board of Directors of the Corporation in accordance with its bylaws and
applicable statutes.
Copy of Resolutions:
Be it Resolved, That:
     1. Any one (1) of the following
                                        (insert titles only) of the Corporation
are/is authorized, for, on behalf of, and in the name of the Corporation to:
          (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, including, without limitation, that certain Loan and Security
Agreement dated as of June 28, 2005, as may subsequently be amended from time to
time, including but not limited to that certain Third Amendment to Loan and
Security Agreement dated as of June      , 2008.
          (b) Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;
          (c) Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;
          (d) Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation;
          (e) Issue a warrant or warrants to purchase the Corporation’s capital
stock; and
          (f) Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.
     2. Said Bank be and it is authorized and directed to pay the proceeds of
any such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;
     3. Any and all agreements, instruments and documents previously executed
and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.
     4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

- 1 -



--------------------------------------------------------------------------------



 



     5. Any person, corporation or other legal entity dealing with the Bank may
rely upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.
     6. The Bank may consider the holders of the offices of the Corporation and
their signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.
I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.
I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:
(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

          NAME (Type or Print)   TITLE   SIGNATURE
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on June___,
2008.

         
 
 
 
Secretary    
 
       
 
  See prior authorization. No additional resolution is necessary for this
amendment    
 
       
The Above Statements are Correct.
 
 
SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.    

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.





--------------------------------------------------------------------------------



 



COMERICA BANK
Member FDIC
ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Revolver)

      Name(s): ARRAY BIOPHARMA, INC.   Date: June 12, 2008

$6,882,779.15   credited to deposit account No. 1892864594 when Advances are
requested or disbursed to Borrower by cashiers check or by wire transfer

Amounts paid to others on your behalf:

          $      
to Comerica Bank for Loan Fee
       
 
$      
to Comerica Bank for Document Fee
       
 
$      
to Comerica Bank for accounts receivable audit (estimate)
       
 
$      
to Bank counsel fees and expenses
       
 
$      
to                     
       
 
$      
to                     
       
 
$ 6,882,779.15    
TOTAL (AMOUNT FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

     
/s/ R. Michael Carruthers
          Signature   Signature

 



--------------------------------------------------------------------------------



 



(COMERICA LOGO) [d74686d7468602.gif]
Agreement to Furnish Insurance
 
(Herein called “Bank”)
Borrower(s): ARRAY BIOPHARMA, INC.
I understand that the Security Agreement or Deed of Trust which I executed in
connection with this transaction requires me to provide a physical damage
insurance policy including a Lenders Loss Payable Endorsement in favor of the
Bank as shown below, within ten (10) days from the date of this agreement.
The following minimum insurance must be provided according to the terms of the
security documents.



          o   AUTOMOBILES, TRUCKS, RECREATIONAL VEHICLES
 
      Comprehensive & Collision
 
      Lender’s Loss Payable Endorsement
 
        o   BOATS
 
      All Risk Hull Insurance
 
      Lender’s Loss Payable Endorsement
 
      o Breach of Warranty Endorsement
 
        o   MOBILE HOMES
 
      Fire, Theft & Combined Additional Coverage
 
      Lender’s Loss Payable Endorsement
 
      o Earthquake
 
        o   INVENTORY

          x   MACHINERY & EQUIPMENT: MISCELLANEOUS PERSONAL PROPERTY
 
      Fire & Extended Coverage
 
      Lender’s Loss Payable Endorsement
 
      o Breach of Warranty Endorsement
 
        o   AIRCRAFT
 
      All Risk Ground & Flight Insurance
 
      Lender’s Loss Payable Endorsement
 
      o Breach of Warranty Endorsement
 
        o   REAL PROPERTY
 
      Fire & Extended Coverage
 
      Lender’s Loss Payable Endorsement
 
      o All Risk Coverage
 
      o Special Form Risk Coverage
 
      o 
 
      o Earthquake
 
      o Other                                         



o
  Other    
 
       
 
       
 
       
 
       
 
       

I may obtain the required insurance from any company that is acceptable to the
Bank, and will deliver proof of such coverage with an effective date of June
     , 2008 or earlier.
I understand and agree that if I fail to deliver proof of insurance to the Bank
at the address below, or upon the lapse or cancellation of such insurance, the
Bank may procure Lender’s Single Interest Insurance or other similar coverage on
the property. If the Bank procures insurance to protect its interest in the
property described in the security documents, the cost for the insurance will be
added to my indebtedness as provided in the security documents. Lender’s Single
Interest Insurance shall cover only the Bank’s interest as a secured party, and
shall become effective at the earlier of the funding date of this transaction or
the date my insurance was canceled or expired. I UNDERSTAND THAT LENDER’S SINGLE
INTEREST INSURANCE WILL PROVIDE ME WITH ONLY LIMITED PROTECTION AGAINST PHYSICAL
DAMAGE TO THE COLLATERAL, UP TO THE BALANCE OF THE LOAN, HOWEVER, MY EQUITY IN
THE PROPERTY WILL NOT BE INSURED. FURTHER, THE INSURANCE WILL NOT PROVIDE
MINIMUM PUBLIC LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND DOES NOT MEET
THE REQUIREMENTS OF THE FINANCIAL RESPONSIBILITY LAW.
CALIFORNIA CIVIL CODE SECTION 2955.5. HAZARD INSURANCE DISCLOSURE: No lender
shall require a borrower, as a condition of receiving or maintaining a loan
secured by real property, to provide hazard insurance coverage against risks to
the improvements on that real property in an amount exceeding the replacement
value of the improvements on the property.
Bank Address for Insurance Documents:

 
Comerica Bank — Collateral Operations, Mail Code 4770
75 East Trimble Road
San Jose, California 95131

 



--------------------------------------------------------------------------------



 



I acknowledge having read the provisions of this agreement, and agree to its
terms. I authorize the Bank to provide to any person (including any insurance
agent or company) any information necessary to obtain the insurance coverage
required.

     
OWNER(S) OF COLLATERAL:
  DATED: June 6, 2008
 
   
/s/ R. Michael Carruthers, CFO
   
 
   
 
   
 
   



INSURANCE VERIFICATION

      Date                        Phone                     

      Agents Name                                            Person Talked To
                    

     
Agents Address
   
 
   

     
Insurance Company
   
 
   

     
Policy Number(s)
   
 
   

             
Effective Dates: From
    To:    
 
         
 
           
Deductible $
      Comments:  
 
         

 



--------------------------------------------------------------------------------



 



() [d74686d7468603.gif]

ACORDTM CERTIFICATE OF LIABILITY INSURANCE DATE (MM/DD/YYYY) 1/14/2008 producer
(303)442-1484 FAX: (303)442-8822 Taggart & Associates, Inc. 1600 Canyon
Boulevard P. 0. Box 147 Boulder CO 80306 THIS CERTIFICATE IS ISSUED AS A MATTER
OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
POLICIES BELOW. INSURERS AFFORDING COVERAGE NAIC # INSURED Array Biopharma Inc.
3200 Walnut St Boulder CO 80301 insurer a: Travelers Insurance Group insurer b:
Pinnacol Assurance 41190 INSURER C INSURER D: INSURER E: COVERAGES THE POLICIES
OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE
POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF
ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE
ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN
IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES.
AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. MM LTR ADD’L MSRD
TYPE OF INSURANCE POLICY NUMBER POLICY EFFECTIVE DATE (MM/DD/YY) POLICY
EXPIRATION DATE(MM/DD/YY) LIMITS A GENERAL LIABILITY TE08302126 7/15/2007
7/15/2008 EACH OCCURRENCE j 1,000,000 X COMMERCIAL GENERAL LIABILITY J CLAIMS
MADE | X | OCCUR DAMAGE TO RENTED PREMISES (Ea occurrence) $1,000,000 MED EXP
(Ary one person) $10,000 PERSONAL * AOV INJURY I 1,000,000 GENERAL AGGREGATE
$2,000,000 GEN’L AGGREGATE LIMIT APPLIES PER: X | POLICY [ [ JECT 1 1 LOC
PRODUCTS — COMP/OP AGG s Excluded A AUTOMOBILE LIABILITY TE08302126 7/15/2007
7/15/2008 COMBINED SINGLE LIMIT (Ea accidant) $1,000,000 ANY AUTO ALL OWNED
AUTOS X SCHEDULED AUTOS BODILY INJURY (Per person) $ X HIREDAUTOS BODILY INJURY
(Per accident) $ X NON-OWNED AUTOS PROPERTY DAMAGE (Per accident) $ GARAGE
LIABILITY AUTO ONLY — EA ACCIDENT $ ANY AUTO OTHER THAN AUTO ONLY: EAACC $ AGG $
A EXCESS/UMBRELLA LIABILITY OCCUR CLAIMS MADE TE08302126 7/15/2007 7/15/2008
EACH OCCURENCE $ AGGREGATE $6,000,000 $ DEDUCTIBLE $ X RETENTION $10,000 $ B
WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY ANV PROPRIETOR/PARTNER/EXECUTIVE
OFFICER/MEMBER EXCLUDED7 If yes describe under SPECIAL PROVISIONS below 4047367
7/1/2007 7/1/2008 WC statutory LIMITE OTHER E.L. EACH ACCIDENT $500,000 E.L.
DISEASE — EA EMPLOYEE | 500,000 E.L. DISEASE - POLICY LIMIT $500,000 A other
Tenant Improvements BPP Business Income TE08302126 7/15/2007 7/15/2008
14,903,469 rc 10,000 Ded b, 999, 409 rc 10,000 Ded 18,000,000 ALS CERTIFICATE
HOLDER FOR EVIDENCE ONLY CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES
BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL
ENDEAVOR TO MAIL 10 DAYS WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE
LEFT, BUT FAILURE TO DO SO SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND
UPON THE INSURER. ITS AGENTS OR REPRESENTATIVES. AUTHORIZED REPRESENTATIVE J
Munro, CISR/ASH ACORD 25 (2001/08) © ACORD CORPORATION 1988

 